

117 HR 1726 IH: America Needs Worthwhile Resources Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1726IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Young (for himself, Mr. Newhouse, Mr. Gosar, Mr. McClintock, Mr. Rosendale, Mr. Gohmert, Mr. Lamborn, Mr. LaMalfa, Mr. Obernolte, Mr. Westerman, Mr. Stauber, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that an order or action by the President or the Secretary of the Interior imposing a moratorium on oil and gas leasing shall not take effect without the express approval of Congress.1.Short titleThis Act may be cited as the America Needs Worthwhile Resources Act or the ANWR Act.2.Congressional approval of ordersAny order or action by the President or the Secretary of the Interior that has the effect of placing a moratorium on oil and gas leasing in the Arctic National Wildlife Refuge shall have no force or effect unless—(1)the order or action is submitted to Congress; and(2)a joint resolution that approves the order or action is enacted by Congress.